Appeal by defendant: (1) from a judgment of the County Court, Queens County, rendered August 12, 1959, convicting him, after a jury trial, of forgery in the second degree and grand larceny in the second degree, and sentencing him, as a second felony offender, to serve a term of 6 to 20 years; and (2) from every intermediate order made in the action. Judgment affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.